

STOCK PURCHASE AGREEMENT


STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of _____, 2007, by and
between (i) Southridge Technology Group, Inc., a Delaware corporation (“Pubco”)
that will acquire all of the issued and outstanding capital stock of RxElite
Holdings Inc., a Delaware corporation (“RxElite”), and succeed to the business
of RxElite as its sole line of business (on a combined, post-acquisition basis,
Pubco and its subsidiary, RxElite, are collectively referred to as “Seller”) and
(ii) the investors listed on Exhibit A hereto (the “Buyers”).
 
WITNESSETH:


WHEREAS, Seller desires to sell to the Buyers the shares of Seller’s common
stock (the “Common Stock”) and warrants to purchase common stock (the “Warrants”
and together with the Common Stock, the “Securities”) listed next to each
Buyer’s name on Exhibit A hereto; and
 
WHEREAS, Seller has agreed to effect the registration of the shares of Common
Stock referred to above and the shares of Common Stock underlying the Warrants
(the “Underlying Shares”) subject to and on the terms and conditions set forth
in an amended and restated registration rights agreement substantially in the
form of Exhibit B hereto (the “Registration Rights Agreement” and together with
this Agreement and the Warrants, the “Transaction Documents”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:
 
1. Sale and Purchase of the Common Stock and Warrants.
 
1.1 Sale and Purchase.
 
Subject to the terms and conditions of this Agreement, at the Closing (as
defined in Section 2 hereof), Seller shall issue to each Buyer, and each Buyer
shall purchase from Seller, for the Purchase Price per share (as defined in
Section 1.2(a) hereof), the shares of Common Stock and the Warrants listed next
to each Buyer’s name on Exhibit A.


1.2 Purchase Price and Payment.
 
(a) Purchase Price. The purchase price per .090606 of one share of Common Stock
and for one-half Warrant to purchase .090606 of one share shall be US$6.62 (the
“Purchase Price”). Each Warrant shall be exercisable for two years following the
date Pubco amends its certificate of incorporation in order to, among other
things, increase its authorized capital to allow for full exercise of all
Warrants, at an exercise price of US$9.38 per share, and shall be in the form of
Exhibit C hereto.
 
(b) Payment of Purchase Price. Upon the execution of this Agreement, the
Purchase Price for the Securities shall be delivered by the Buyers via federal
funds wire transfer(s) of immediately available funds, in accordance with
written instructions on Exhibit D. All funds received in connection with any
purchase of Securities hereunder shall be deposited in a separate escrow account
held by Signature Bank (the “Escrow Agent”) pursuant to the terms hereof and of
that certain Escrow Agreement, by and among RxElite, the Investor Representative
and the Escrow Agent (the “Escrow Agreement”).
 

--------------------------------------------------------------------------------


 
2. Closing. (a) The closing of the sale and purchase of the Securities hereunder
(the “Closing”) shall be deemed to take place at the offices of Seller, at 4:00
p.m., local time, on the date hereof, or at such later time or date as the
Buyers and Seller may mutually agree in writing. The date upon which the Closing
shall occur is herein called the “Closing Date”. (b) The Closing shall not take
place until such time as the Buyers have agreed to purchase Securities for an
aggregate Purchase Price of $3,500,000 or more. (c) During a period of 90
calendar days after the Closing, Seller may hold one or more additional Closings
with respect to Buyers who desire to purchase Securities on the terms set forth
in this Agreement and such Buyers shall become parties to this Agreement on the
date of such subsequent Closing, provided, however, that (i) nothing herein
shall be implied to require Seller to sell Securities to such prospective Buyers
and (ii) the representations and warranties made herein by Seller shall be made
only as of the initial Closing Date.
 
3. Representations and Warranties of Seller. Except as set forth on the
disclosure schedules delivered to Buyers herewith (the “Disclosure Schedules”)
or in the Jumbo 8-K (as defined below) delivered to Buyers contemplated in
Section 4.4 hereof or the Capitalization Table provided herewith, Seller hereby
represents and warrants to the Buyers as follows:
 
3.1 Subsidiaries. RxElite has no direct or indirect subsidiaries, other than
Cendian Pharmaceuticals Ltd., an inactive Canadian corporation which is in the
process of being administratively dissolved. RxElite owns all of the capital
stock of the foregoing subsidiary.
 
3.2 Organization and Qualification. Each of Pubco and RxElite is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of its state of organization, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. Neither Pubco nor RxElite is in violation or default of any of the
provisions of its articles or certificate of incorporation or bylaws. Each of
Pubco and RxElite is duly qualified to conduct business and is in good standing
as a foreign corporation in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in (i) a material adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material adverse effect on the results of operations, assets or business
of Pubco or RxElite, or (iii) a material adverse effect on Pubco or RxElite’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”) and to Seller’s Knowledge, no legal proceeding has been instituted in
any such jurisdiction revoking, limiting or curtailing or seeking to revoke,
limit or curtail such power and authority or qualification. “Seller’s Knowledge”
and “Knowledge Of Seller” shall mean the actual knowledge of Seller’s executive
officers after reasonable inquiry.
 
3.3 Authorization; Enforcement. Seller has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
Seller and the consummation by it of the transactions contemplated thereby have
been duly authorized by all necessary action on the part of Seller and no
further action is required by Seller, its board of directors or its stockholders
in connection therewith. Each Transaction Document has been (or upon delivery
will have been) duly executed by Seller and, when delivered in accordance with
the terms thereof, will constitute the valid and binding obligation of Seller
enforceable against Seller in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
2

--------------------------------------------------------------------------------


 
3.4 No Conflicts. The execution, delivery and performance of the Transaction
Documents by Seller and the consummation by Seller of the other transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of Seller’s articles or certificate of incorporation or
bylaws, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of Seller, or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any agreement, credit facility,
debt or other instrument (evidencing a Seller debt or otherwise) or other
understanding to which Seller is a party or by which any property or asset of
Seller is bound or affected, or (iii) to Seller’s Knowledge, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Seller is subject (including federal and state securities laws and regulations),
or by which any property or asset of Seller is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.
 
3.5 Filings, Consents and Approvals. Seller is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by Seller of the Transaction Documents, other than
filings in compliance with U.S. federal and state securities laws and Canadian
securities laws.
 
3.6 Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all liens imposed by Seller other than restrictions provided for in the
Transaction Documents. The Underlying Shares, when issued in accordance with the
terms of the Transaction Documents, will be validly issued, fully paid and
nonassessable, free and clear of all liens imposed by Seller other than
restrictions provided for in the Transaction Documents. Seller has reserved from
its duly authorized capital stock a number of shares of Common Stock sufficient
for the Warrants to be exercised in full.
 
3.7 Capitalization. The capitalization of Pubco and RxElite is as set forth in
the Jumbo 8-K.
 
3

--------------------------------------------------------------------------------


 
3.8 Financial Statements. The audited financial statements of RxElite as of
December 31, 2006 are as set forth in the Jumbo 8-K. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and fairly present in all material respects the financial
position of Seller as of and for the dates thereof and the results of operations
and cash flows for the periods then ended.
 
3.9 Material Changes. Since December 31, 2006, (i) there has been no event,
occurrence or development that has had a Material Adverse Effect, (ii) RxElite
has not incurred any liabilities (contingent or otherwise) other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in RxElite’s financial statements pursuant to GAAP, (C) liabilities and costs
and expenses incurred in connection with the raising of funding for RxElite,
(iii) RxElite has not altered its method of accounting, (iv) RxElite has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) RxElite has not issued any equity
securities to any officer, director or affiliate, except pursuant to existing
stock option plans.
 
3.10 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of Seller, threatened
against or affecting RxElite or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have a Material Adverse Effect. Neither RxElite nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty.
 
3.11 Labor Relations. No material labor dispute exists or, to the Knowledge of
Seller, is imminent with respect to any of the employees of RxElite that could
reasonably be expected to result in a Material Adverse Effect. None of RxElite’s
employees is a member of a union that relates to such employee’s relationship
with RxElite, and RxElite is not a party to a collective bargaining agreement,
and Seller believes that RxElite’s relationship with its employees is good. No
executive officer, to the Knowledge of Seller, is, or is now expected to be, in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement with RxElite. To Seller’s Knowledge, RxElite is
in compliance with all applicable U.S. federal, state, local and foreign laws
and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
3.12 Compliance. RxElite (i) is not in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by Seller under), nor has RxElite received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is not in violation of any
order of any court, arbitrator or governmental body, or (iii) to Seller’s
Knowledge, is not and has not been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business and all such
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
4

--------------------------------------------------------------------------------


 
3.13 Regulatory Permits. To Seller’s Knowledge, RxElite possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct its business
as is presently conducted, except where the failure to possess such permits
could not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and RxElite has not received any notice of proceedings
relating to the revocation or modification of any Material Permit.
 
3.14 Title to Assets. RxElite has good and marketable title in fee simple to all
real property owned by it that is material to its business and good and
marketable title in all personal property owned by it that is material to its
business, in each case free and clear of all liens, except for liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by RxElite and liens
for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties or liens that arose in the ordinary
course of RxElite’s business. Any real property and facilities held under lease
by RxElite are held by it under valid, subsisting and enforceable leases with
which RxElite is in compliance, except for such violations which would not cause
a Material Adverse Effect.
 
3.15 Patents and Trademarks. RxElite has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual
property rights and similar rights necessary or material for use in connection
with its business as presently conducted and which the failure to so have could
have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). RxElite has not received a notice (written or otherwise) that the
Intellectual Property Rights used by RxElite violates or infringes upon the
rights of any person. To the Knowledge of Seller, (i) all such Intellectual
Property Rights are enforceable and (ii) there is no existing infringement by
another person of any of the Intellectual Property Rights. RxElite has taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of its Intellectual Property Rights, except where failure to do so could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
3.16 Insurance. RxElite is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which RxElite is engaged and for companies
similar in size to RxElite. Seller has no reason to believe that RxElite will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue RxElite’s business without a significant increase in cost.
 
5

--------------------------------------------------------------------------------


 
3.17 Private Placement. Assuming the accuracy of the Buyers’ representations and
warranties set forth in the Transaction Documents, no registration under the
Securities Act of 1933, as amended (the “Act”), is required for the offer and
sale of the Securities by Seller to the Buyers as contemplated hereby.
 
3.18 Registration Rights. Other than as set forth in the Registration Rights
Agreement to which the Buyers are a party, no person has any right to cause
Seller to effect the registration under the Act of any securities of Seller.
 
3.19 Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, RxElite has filed all necessary federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and Seller has no knowledge of a tax deficiency which has been asserted or
threatened against RxElite.
 
3.20 Transactions with Affiliates and Employees. None of the officers or
directors of RxElite and, to the Knowledge of Seller, none of the employees of
RxElite is presently a party to any transaction with RxElite (other than for
services as employees, officers and directors or in connection with such
person’s acquisition or holding of securities of RxElite), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Knowledge of Seller, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $60,000 other than for
(i) payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of RxElite and (iii) other
employee benefits, including stock option agreements under any stock option plan
of RxElite.
 
3.21 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by Seller to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by the Transaction Documents. The Buyers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.
 
3.22 Accountants. Seller’s accounting firm is H. J. & Associates.
 
3.23 No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by Seller to arise,
between Seller and the accountants and lawyers formerly or presently employed by
RxElite.
 
3.24 No General Solicitation. Neither RxElite nor any person acting on behalf of
RxElite has offered or sold any of the Securities by any form of general
solicitation or general advertising. Seller has offered the Securities for sale
only to the Buyers and certain other “accredited investors” within the meaning
of Rule 501 under the Act.
 
6

--------------------------------------------------------------------------------


 
3.25 Acknowledgment Regarding Buyers’ Purchase of Securities. Seller
acknowledges and agrees that each of the Buyers is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. Seller further acknowledges that no Buyer is
acting as a financial advisor or fiduciary of Seller (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by any Buyer or any of their
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Buyers’ purchase of the Securities. Seller further represents to each Buyer that
Seller’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation of the transactions contemplated hereby by Seller
and its representatives.
 
4. Representations and Warranties of Buyer. Each of the Buyers, severally and
not jointly, hereby represents and warrants to Seller as follows:
 
4.1 Due Existence; Authority. If the Buyer is a company, it is a duly organized
legal entity, validly existing and in good standing under the laws of the state
of its organization and has the requisite company power and authority to execute
and deliver this Agreement and to perform its obligations hereunder. If the
Buyer is a partnership, syndicate or other form of unincorporated organization,
the Buyer has the necessary legal capacity and authority to execute and deliver
this Agreement and to observe and perform its covenants and obligations
hereunder and has obtained all necessary approvals in respect thereof. If the
Buyer is a natural person, the Buyer has obtained the age of majority and has
the legal capacity and competence to execute this Agreement and to take all
actions required pursuant thereto.
 
4.2 Enforceability. This Agreement has been duly executed and delivered by Buyer
and is the valid and binding obligation of the Buyer, enforceable against the
Buyer in accordance with its terms, except as such enforceability may be limited
by bankruptcy, moratorium, insolvency, reorganization or other similar laws
generally affecting the enforcement of creditors' rights, specific performance,
injunctive or other equitable remedies.
 
4.3 Investment Representations. The Buyer is acquiring the Securities, and any
capital stock issuable upon exercise of the Securities, for the Buyer’s own
account, for investment and not with a view to, or for sale in connection with,
any distribution of such securities or any part thereof. The Buyer (i) has such
knowledge and experience in financial and business affairs that it is capable of
evaluating the merits and risks involved in purchasing the Securities, (ii) is
able to bear the economic risks (including, a complete loss) involved in
purchasing the Securities and has the adequate means of providing for its
current needs and contingencies, (iii) has had the opportunity to ask questions
of, and receive answers from, Seller and persons acting on Seller’s behalf
concerning Seller’s business, management, and financial affairs and the terms
and conditions of the Securities. The Buyer’s jurisdiction of residence is set
forth on Exhibit A.
 
4.4 1933 SEC Act. The Buyer acknowledges that (i) it has received and had the
opportunity to review the Jumbo 8-K with respect to the pending acquisition of
RxElite by Pubco describing Seller’s business and operations following such
acquisition, and (ii) it has reviewed the Jumbo 8-K, including, without
limitation, the description of business and risk factors with respect to Seller
and this offering set forth in the Jumbo 8-K. The Buyer acknowledges that all
documents, records and books pertaining to this investment have been made
available for inspection by the Buyer, the Buyer’s attorney and/or the Buyer’s
accountant as set forth in Rule 502 of Regulation D under the Act and that all
records and books of RxElite were available during reasonable business hours at
RxElite’s principal place of business. The Buyer and/or its adviser(s) have had
a reasonable opportunity to ask questions of and receive answers from RxElite,
or a person or persons acting on its behalf, concerning the terms and conditions
of the offering of the Securities, and to obtain additional information, to the
extent possessed or obtainable without unreasonable effort or expense. All such
questions have been answered to the full satisfaction of the Buyer.
 
7

--------------------------------------------------------------------------------


 
4.5 Accredited Investor; Residence. The Buyer is an “accredited investor” as
such term is defined in Rule 501 of Regulation D under the Act. The jurisdiction
referred to under “Address” in Exhibit A attached hereto is the Buyer’s
residence or place of business and is not created or used solely for the purpose
of acquiring the Securities and the Buyer is not purchasing the Securities for
the account or benefit of any person in any jurisdiction other than such
jurisdiction;
 
4.6 THE BUYER RECOGNIZES THAT AN INVESTMENT IN SELLER IS SPECULATIVE AND
INVOLVES A HIGH DEGREE OF RISK, AND THAT PURCHASERS OF SECURITIES COULD LOSE
THEIR ENTIRE INVESTMENT.
 
4.7 Certain Securities Matters. In reliance upon the Buyers’ representations and
warranties in this Agreement (including Appendix A and Appendix B to this
Agreement), neither the offering nor the sale of the Securities has been
registered under the Act or any state securities laws or regulations. The Buyer
was not offered or sold the Securities, directly or indirectly, by means of any
form of general solicitation or general advertising, including the following:
(i) any advertisement, article, notice, or other communication published in any
newspaper, magazine, or similar medium or broadcast over television or radio; or
(ii) to the knowledge of the Buyer, any seminar or meeting whose attendees had
been invited by any general advertising. There is no public market for the
Securities and Seller is under no obligation to register the Securities on the
Buyer’s behalf or to assist the Buyer in complying with any exemption from
registration (other than as set forth in the Registration Rights Agreement). The
Buyer has not received or been provided with a prospectus, offering memorandum
or sales or advertising literature and the Buyer’s decision to purchase the
Securities was not based upon and the Buyer has not relied upon any verbal or
written representations as to fact made by Seller or any other person (other
than those representations and warranties set forth in Article 3 of this
Agreement) but that the Buyer’s decision was based upon the information about
Seller that is publicly available.
 
4.8 Liquidity. The Buyer must hold the Securities indefinitely unless the sale
or transfer thereof is subsequently registered under the Act or an exemption
from such registration is available. The Buyer may not subsequently sell,
assign, pledge, or otherwise transfer the Securities except: (i) pursuant to an
effective registration statement registering the securities under the Act and/or
applicable state securities laws, or (ii) pursuant to the opinion of counsel,
which is satisfactory to Seller, that such registration under the Act and/or
such state securities laws is not required to effect such subsequent sale,
assignment, pledge, or other transfer.
 
8

--------------------------------------------------------------------------------


 
4.9 Legend. The following legend referring to the foregoing restrictions will be
set forth on certificates representing the Securities, as set forth below:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
The following additional legend shall be set forth on certificates representing
the Securities issued to Buyers resident in Canada:
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (I) [insert issuance date], AND (II) THE DATE THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY.


4.10 Certain Prohibited Persons. The Buyer is not a person or entity (a
“Person”) with whom a United States citizen, entity organized under the laws of
the United States or its territories or entity having its principal place of
business within the United States or any of its territories (collectively, a
“U.S. Person”) is prohibited from transacting business of the type contemplated
by this Agreement, whether such prohibition arises under United States law,
regulation, executive orders and lists published by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) (including those executive orders
and lists published by OFAC with respect to Persons that have been designated by
executive order or by the sanction regulations of OFAC as Persons with whom U.S.
Persons may not transact business or must limit their interactions to types
approved by OFAC (“Specially Designated Nationals and Blocked Persons”) or
otherwise. Neither the Buyer nor any Person who owns an interest in the Buyer
(collectively, a “Purchaser Party”) is a Person with whom a U.S. Person,
including a United States Financial Institution as defined in 31 U.S.C. Section
5312, as amended (“Financial Institution”), is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the OFAC (including those executive orders and lists published by OFAC with
respect to Specially Designated Nationals and Blocked Persons) or otherwise.
 
4.11 Source of Funds. The Buyer has taken such measures as are required by law
to assure that the funds used to pay to Seller the Purchase Price are derived:
(i) from transactions that do not violate United States law nor, to the extent
such funds originate outside the United States, do not violate the laws of the
jurisdiction in which they originated; and (ii) from permissible sources under
United States law and to the extent such funds originate outside the United
States, under the laws of the jurisdiction in which they originated.
 
9

--------------------------------------------------------------------------------


 
4.12 Certain Legislation. To the best of the Buyer’s knowledge, neither the
Buyer nor any Purchaser Party, nor any Person providing funds to the Buyer: (i)
is under investigation by any governmental authority for, or has been charged
with, or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any Anti-Money Laundering Laws (as
hereinafter defined); (ii) has been assessed civil or criminal penalties under
any Anti-Money Laundering Laws; or (iii) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. For purposes of
this Section, the term “Anti-Money Laundering Laws” shall mean laws, regulations
and sanctions, state and federal, criminal and civil, that: (i) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (ii) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (iii) require identification and documentation
of the parties with whom a Financial Institution conducts business; or (iv) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the USA Patriot Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq. (the “Bank Secrecy Act”), the Trading with the Enemy Act,
50 U.S.C. Appendix, the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et. seq., and the sanction regulations promulgated pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957.
 
4.13 Bank Act. The Buyer is in compliance with any and all applicable provisions
of the Patriot Act including, without limitation, amendments to the Bank Secrecy
Act. If the Buyer is a Financial Institution, it has established and is in
compliance with all procedures required by the Buyer and the Bank Secrecy Act.
 
4.14 Appendix. The Buyer has accurately and truthfully completed Appendix A
attached hereto. Each Buyer that is a resident of Canada or is otherwise subject
to the securities laws of any Province of Canada (a “Canadian Buyer”) has
accurately and truthfully also completed Appendix B attached hereto.
 
4.15 Canadian Representations. Each Canadian Buyer hereby represents and
warrants to Seller that the representations, warranties and acknowledgements set
out in Exhibit E attached hereto.
 
4.16 Covenants of Purchasers Not to Short Stock. The Buyer, on behalf of itself
and its affiliates, hereby covenants and agree not to, directly or indirectly,
offer to “short sell”, contract to “short sell” or otherwise “short sell” the
securities of Seller, including, without limitation, shares of Common Stock that
will be received as a result of the exercise of the Warrants.
 
5. Further Assurances. Each of the parties shall, prior to or at the Closing, as
may be appropriate, execute such documents and other papers and take such other
further actions as may be reasonably required to carry out the provisions hereof
and effectuate the transactions contemplated hereby. Each party shall use its
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions to its obligation to effect the Closing, including promptly obtaining
any consents required in connection herewith.
 
10

--------------------------------------------------------------------------------


 
6. Conditions Precedent to the Obligation of Buyer to Close. The obligation of
each Buyer to complete the Closing, and the right for Seller to accept any
purchase of Securities hereunder, is subject to the fulfillment on or prior to
the Closing Date of all of the following conditions, any one or more of which
may be waived by the holders of a majority of the Securities sold hereunder,
collectively, in writing:
 
6.1 Agreements and Conditions. On or before the Closing Date, Seller shall have
complied with and duly performed and satisfied in all material respects all
agreements and conditions on its part to be complied with and performed by such
date pursuant to this Agreement.
 
6.2 Consents. Seller shall have obtained any consents necessary to effectuate
this Agreement and to consummate the transactions contemplated hereby.
 
6.3 Registration Rights Agreement. Seller shall have duly executed and delivered
to the Buyers the Registration Rights Agreement.
 
6.4 Minimum Amount. The Buyers shall have delivered to the Escrow Agent at least
$3,500,000 in the aggregate.
 
6.5 Jumbo 8-K. RxElite shall have provided each Buyer with a substantially
completed draft of a Current Report on Form 8-K containing such information
about RxElite as would be required to be disclosed in a Registration Statement
on Form 10-SB (the “Jumbo 8-K”), and following receipt of such Jumbo 8-K, each
Buyer shall have reconfirmed, in writing, its purchase of the Securities
hereunder.
 
6.6 Pubco Merger. Pubco shall have consummated its acquisition of RxElite’s
issued and outstanding capital stock and Pubco shall have succeeded to RxElite’s
business as its sole line of business.
 
7. Conditions Precedent to the Obligation of Seller to Close. The obligation of
Seller to complete the Closing is subject to the fulfillment on or prior to the
Closing Date of all of the following conditions, any one or more of which may be
waived by Seller in writing:
 
7.1 Agreements and Conditions. On or before the Closing Date, each Buyer shall
have complied with and performed and satisfied in all material respects all
agreements and conditions to be complied with and performed by such date
pursuant to this Agreement.
 
7.2 Payment of Purchase Price. Each Buyer shall have paid to the Escrow Agent
the entire Purchase Price.
 
7.3 Registration Rights Agreement. Each Buyer shall have duly executed and
delivered to Seller the Registration Rights Agreement.
 
7.4 Appendices. Each Buyer shall have completed and delivered to Seller
Appendix A or Appendix B, as the case may be, to this Agreement, which shall be
acceptable to Seller, in Seller’s discretion.
 
11

--------------------------------------------------------------------------------


 
7.5 Minimum Amount. The Buyers shall have delivered to the Escrow Agent at least
$3,500,000 in the aggregate.
 
7.6 Jumbo 8-K. RxElite shall have provided each Buyer with the Jumbo 8-K and,
following receipt of such Jumbo 8-K, each Buyer shall have reconfirmed, in
writing, its purchase of the Securities hereunder.
 
7.7 Pubco Merger. Pubco shall have consummated its acquisition of RxElite’s
issued and outstanding capital stock and Pubco shall have succeeded to RxElite’s
business as its sole line of business.
 
8. Miscellaneous.
 
8.1 Publicity. Subject to the requirements of the applicable securities laws, no
publicity release or announcement concerning this Agreement or the transactions
contemplated hereby shall be issued without advance approval of the form and
substance thereof by the Buyers and Seller jointly.
 
8.2 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given when delivered by hand or by facsimile
transmission, when telexed, or upon receipt when mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 
(i) If to Seller:


RxElite Holdings Inc.
1404 N. Main St., Ste. 200
Meridian, ID 83642
Attention: Daniel Chen, CEO
Facsimile: (208) 288-1191


With a copy (which copy shall not constitute notice) to:


Morrison Foerster
12531 High Bluff Drive, Suite 100
San Diego, California 92130
Attention: Jay de Groot
Facsimile: (858) 720-5125


And
Aird & Berlis LLP
BCE Place
1800 - 181 Bay Street
Toronto, Ontario M5J 2T9
Attention: Richard M. Kimel
Facsimile: (416) 863-1515
 
12

--------------------------------------------------------------------------------




(ii) If to the Buyers: to the address(es) listed on Exhibit A hereto


8.3 Entire Agreement; Exercise of Rights.
 
(a) This Agreement (including the Appendices and Exhibits hereto) embodies the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof. No amendment or waiver of any provision of this
Agreement, or consent to the departure by any party from any such provision,
shall be effective unless it is in writing and signed by Seller and the holders
of a majority of the Securities sold hereunder. Any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
(b) No failure on the part of a party to exercise, and no delay in exercising,
any right under this Agreement, or any agreement contemplated hereby, shall
operate as a waiver hereof by such party, nor shall any single or partial
exercise of any right under this Agreement, or any agreement contemplated
hereby, preclude any other or further exercise thereof or the exercise of any
other right.
 
8.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the County of New York, State of New York. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the County of New York, State of New York
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
8.5 Expenses. Seller and the Buyers shall, bear their respective expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, all fees and expenses of
agents, representatives, counsel, brokers or finders, and accountants.
 
13

--------------------------------------------------------------------------------


 
8.6 Acknowledgment; Waiver of Conflicts. Each Buyer acknowledges that: (a) it
has read this Agreement; (b) it has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of its own choice
or has voluntarily declined to seek such counsel; and (c) it understands the
terms and consequences of this Agreement and is fully aware of the legal and
binding effect of this Agreement. Each Buyer understands that RxElite has been
represented in the preparation, negotiation and execution of this Agreement by
Morrison & Foerster LLP, counsel to RxElite, and that Morrison & Foerster LLP
has not represented any Buyer or any stockholder, director or employee of Seller
or any Investor in the preparation, negotiation and execution of this Agreement.
Each Buyer and Seller acknowledges that Morrison & Foerster LLP has in the past
represented and is now or may in the future represent one or more Buyers or
their affiliates in matters unrelated to the transactions contemplated by this
Agreement, including the representation of such Buyers or their affiliates in
matters of a nature similar to those contemplated by this Agreement. Each Buyer
and Seller hereby acknowledges that it has had an opportunity to ask for and has
obtained information relevant to such representation, including disclosure of
the reasonably foreseeable adverse consequences of such representation, and
hereby waives any conflict arising out of such representation with respect to
the matters contemplated by this Agreement.
 
8.7 Investor Representative. Each Buyer hereby appoints Mark Groussman (the
“Investor Representative”) as the agent and attorney-in-fact for and on behalf
of each holder of Buyer to take all actions specified in the Escrow Agreement.
No bond shall be required of the Investor Representative and the Investor
Representative shall receive no compensation for services rendered from RxElite
or the Seller. Any decision, act, consent or instruction of the Investor
Representative shall be final, binding and conclusive upon each of the Buyers
and Seller and the Escrow Agent may rely upon any written decision, act, consent
or instruction of the Investor Representative. Seller is hereby relieved from
any liability to any Person for any acts done by it in accordance with such
written decision, act, consent or instruction of the Investor Representative.
 
8.8 Stock Dividend. As soon as practicable following the Closing, Pubco shall
declare a stock dividend of 10.036789 shares for each outstanding share of
Common Stock (the “Dividend”), such that following consummation of the Dividend,
each stockholder shall hold 11.036789 shares of Common Stock for each one share
of stock held prior to the Dividend and the adjusted Purchase Price for one
share of Common Stock shall be $.60, the adjusted exercise price of each Warrant
shall be $0.85 per share and the adjusted number of shares of Common Stock
issuable pursuant to a whole Warrant shall be one share.
 
[SIGNATURE PAGE FOLLOWS]
 
14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 

    Seller:  
   
  By:    

--------------------------------------------------------------------------------

 
Name:  

--------------------------------------------------------------------------------

 
Title: 

--------------------------------------------------------------------------------

      Buyer:            By:  

--------------------------------------------------------------------------------

   Name:   

--------------------------------------------------------------------------------

 
  Title:  

--------------------------------------------------------------------------------

  

 
15

--------------------------------------------------------------------------------


 
APPENDIX A


THIS APPENDIX MUST BE COMPLETED BY EACH BUYER THAT IS RESIDENT IN THE UNITED
STATES OF AMERICA



NAME OF BUYER: ___________________________________________
 
I. PLEASE INITIAL THE SPACE AFTER THE DEFINITION OF “ACCREDITED INVESTOR” THAT
APPLIES TO YOU. (ONLY ONE SPACE NEEDS TO BE INITIALED.)


(i) Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. __________
 
(For purposes of calculating an investor’s net worth, “net worth” is defined as
the difference between total assets and total liabilities, including home, home
furnishings, and personal automobiles.)


(ii) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year. __________
 
(iii) Any entity in which all of the equity owners are accredited investors.
__________
 
II. Please indicate the form of ownership desired for the Securities:


_______ Individual (one signature required)


_______ Joint Tenants with right of survivorship (both parties must sign)


_______ Tenants by the Entirety (both parties must sign)


_______ Tenants in Common (all parties must sign)


_______ Limited Liability Company (signature of authorized party or parties
required)



III.
   
 _____________________________________________________________________________
Please PRINT here the exact name Buyer desires for registration of the
Securities.
 

--------------------------------------------------------------------------------


 
APPENDIX B


THIS APPENDIX MUST BE COMPLETED BY EACH BUYER THAT IS RESIDENT IN CANADA


PLEASE MARK YOUR INITIALS BESIDE THE CATEGORY TO WHICH YOU BELONG


In connection with the purchase by the undersigned purchaser (“Canadian Buyer”)
of Securities of Seller, Canadian Buyer or the undersigned on behalf of Canadian
Buyer, as the case may be, certifies for the benefit of Seller:


Canadian Buyer, or one or more beneficial purchaser(s) for whom Canadian Buyer
is acting, is a resident of, or the purchase and sale of securities to Canadian
Buyer is otherwise subject to the securities legislation of, a Province or
Territory of Canada and Canadian Buyer is (and will at the time of acceptance of
the subscription be) an accredited investor within the meaning of National
Instrument 45-106 - Prospectus and Registration Exemptions (“NI 45-106”) because
Canadian Buyer, or beneficial purchaser(s) is/are:


(a) a Canadian financial institution, or a bank listed in Schedule III of the
Bank Act (Canada);
 
(b) the Business Development Bank of Canada incorporated under the Business
Development Bank Act (Canada);
 
(c) a subsidiary of any person referred to in paragraphs (a) or (b), if the
person owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;
 
(d) a person registered under the securities legislation of a jurisdiction of
Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);
 
(e) an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (d);
 
(f) the Government of Canada or a jurisdiction of Canada, or any crown
corporation, agency or wholly owned entity of the Government of Canada or a
jurisdiction of Canada;
 
(g) a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’ île de
Montréal or an intermunicipal management board in Québec;
 
(h) any national, federal, state, provincial, territorial or municipal
government of or in any foreign jurisdiction, or any agency of that government;
 

--------------------------------------------------------------------------------


 
(i) a pension fund that is regulated by either the Office of the Superintendent
of Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;
 
(j) an individual who, either alone or with a spouse, beneficially owns,
directly or indirectly, financial assets having an aggregate realizable value
that before taxes, but net of any related liabilities, exceeds CDN$1,000,000;
 
(k) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded CDN$300,000 in each of the two most recent
calendar years and who, in either case, reasonably expects to exceed that net
income level in the current calendar year;
 
(l) an individual who, either alone or with a spouse, has net assets of at least
CDN$5,000,000;
 
(m) a person, other than an individual or an investment fund, that has net
assets of at least CDN$5,000,000, as shown on its most recently prepared
financial statements;
 
(n) an investment fund that distributes or has distributed its securities only
to:
 
(i) a person that is or was an accredited investor at the time of the
distribution,
 
(ii) a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 of NI 45-106 (where the person subscribes for a minimum
amount investment) and 2.19 of NI 45-106 (where the person makes an additional
investment in investment funds), or
 
(iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 of NI 45-106 (investment fund reinvestment);
 
(o) an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;
 
(p) a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;
 
(q) a person acting on behalf of a fully managed account managed by that person,
if that person
 
(i) is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and
 

--------------------------------------------------------------------------------


 
(ii) in Ontario, is purchasing a security that is not a security of an
investment fund;
 
(r) a registered charity under the Income Tax Act (Canada) that, in regard to
the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdictions of the
registered charity to give advice on the securities being traded;
 
(s) an entity organized in a foreign jurisdiction that is analogous to any of
the entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;
 
(t) a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors;
 
(u) an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or
 
(v) a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as
 
(i) an accredited investor, or
 
(ii) an exempt purchaser in Alberta or British Columbia after NI 45-106 comes
into force.
 
Interpretative Aids


The following definitions relate to certain of the categories of NI 45-106 -
Accredited Investor set forth above:


(a) “bank” means a bank named in Schedule I or II of the Bank Act (Canada);
 
(b) “Canadian financial institution” means
 
(i) an association governed by the Cooperative Credit Associations Act (Canada)
or a central cooperative credit society for which an order has been made under
section 473(1) of that Act, or
 
(ii) a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;
 
(c) “control person” has the same meaning as in securities legislation except in
Manitoba, Newfoundland and Labrador, Northwest Territories, Nova Scotia,
Nunavut, Ontario, Prince Edward Island and Québec where control person means any
person that holds or is one of a combination of persons that holds
 

--------------------------------------------------------------------------------


 
(i) a sufficient number of any of the securities of an issuer so as to affect
materially the control of the issuer, or
 
(ii) more than 20% of the outstanding voting securities of an issuer except
where there is evidence showing that the holding of those securities does not
affect materially the control of the issuer;
 
(d) “director” means:
 
(i) a member of the board of directors of a company or an individual who
performs similar functions for a company, and
 
(ii) with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;
 
(e) “eligibility adviser” means
 
(i) a person that is registered as an investment dealer or in an equivalent
category of registration under the securities legislation of the jurisdiction of
a purchaser and authorized to give advice with respect to the type of security
being distributed, and
 
(ii) in Saskatchewan and Manitoba, also means a lawyer who is a practicing
member in good standing with a law society of a jurisdiction of Canada or a
public accountant who is a member in good standing of an institute or
association of chartered accountants, certified general accountants or certified
management accountants in a jurisdiction of Canada provided that the lawyer or
public accountant must not
 
(A) have a professional, business or personal relationship with the issuer, or
any of its directors, executive officer, founders, or control persons, and
 
(B) have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;
 
(f) “executive officer” means, for an issuer, an individual who is
 
(i) a chair, vice-chair or president,
 
(ii) a vice-president in charge of a principal business unit, division or
function including sales, finance or production,
 
(iii) an officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer, or
 
(iv) performing a policy-making function in respect of the issuer;
 
(g) “financial assets” means
 

--------------------------------------------------------------------------------


 
(i) cash,
 
(ii) securities, or
 
(iii) a contract of insurance, a deposit or an evidence of a deposit that is not
a security for the purposes of securities legislation;
 
(h) “founder” means, in respect of an issuer, a person who,
 
(i) acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer, and
 
(ii) at the time of the trade is actively involved in the business of the
issuer;
 
(i) “foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;
 
(j) “fully managed account” means an account of a client for which a person
makes the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client's express consent to a
transaction;
 
(k) “investment fund” has the same meaning as in National Instrument 81-106 -
Investment Fund Continuous Disclosure;
 
(l) “jurisdiction” means a province or territory of Canada except when used in
the term foreign jurisdiction;
 
(m) “non-redeemable investment fund” means an issuer,
 
(i) where contributions of securityholders are pooled for investment,
 
(ii) where securityholders do not have day to day control over the management
and investment decisions of the issuer, whether or not they have the right to be
consulted or to give directions, and
 
(iii) whose securities do not entitle the securityholder to receive on demand,
or within a specified period after demand, an amount computed by reference to
the value of a proportionate interest in the whole or in part of the net assets
of the issuer;
 
(n) “person” includes
 
(i) an individual,
 
(ii) a corporation,
 
(iii) a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not, and
 

--------------------------------------------------------------------------------


 
(iv) an individual or other person in that person's capacity as a trustee,
executor, administrator or personal or other legal representative;
 
(o) “regulator” means, for the local jurisdiction, the Executive Director as
defined under securities legislation of the local jurisdiction;
 
(p) “related liabilities” means
 
(i) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or
 
(ii) liabilities that are secured by financial assets;
 
(q) “Schedule III bank” means an authorized foreign bank named in Schedule III
of the Bank Act (Canada);
 
(r) “spouse” means, an individual who,
 
(i) is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual,
 
(ii) is living with another individual in a marriage-like relationship,
including a marriage-like relationship between individuals of the same gender,
or
 
(iii) in Alberta, is an individual referred to in paragraph (i) or (ii) above,
or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta);
 
(s) “subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;
 
(t) An issuer is an affiliate of another issuer if:
 
(i) one of them is the subsidiary of the other, or
 
(ii) each of them is controlled by the same person, and
 
(u) A person (first person) is considered to control another person (second
person) if:
 
(i) the first person, directly or indirectly, beneficially owns or exercises
control or direction over securities of the second person carrying votes which,
if exercised, would entitle the first person to elect a majority of the
directors of the second person, unless that first person holds the voting
securities only to secure an obligation,
 
(ii) the second person is a partnership, other than a limited partnership, and
the first person holds more than 50% of the interest of the partnership, or
 
(iii) the second person is a limited partnership and the general partner of the
limited partnership is the first person.
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Name
 
Address
 
# Shares of Common Stock
 
# Warrants
 
Purchase Price
 ___________     ____________    ____________    ___________  
US$___________

 

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------


 
EXHIBIT C


WARRANT
 

--------------------------------------------------------------------------------


 
EXHIBIT D


WIRE TRANSFER INSTRUCTIONS
 

--------------------------------------------------------------------------------


 

EXHIBIT E


CANADIAN BUYER REPRESENTATIONS


Each of the Canadian Buyers, severally and not jointly, hereby represents,
warrants and acknowledges to Seller as follows:


(a) the jurisdiction referred to under “Address” in Exhibit A attached hereto is
Canadian Buyer’s residence or place of business and is not created or used
solely for the purpose of acquiring the Securities and Canadian Buyer is not
purchasing the Securities for the account or benefit of any person in any
jurisdiction other than such jurisdiction;
 
(b) Canadian Buyer is acting for Canadian Buyer’s own account and is acquiring
the Securities as principal, to be held for investment purposes only and not
with a view to resale or distribution (or Canadian Buyer is a duly licensed
trust company or insurance company, or a duly registered dealer or adviser and
is subscribing for the Securities for the portfolio of a person managed solely
by such company, dealer or adviser);
 
(c) Canadian Buyer meets the definition of “accredited investor” pursuant to
National Instrument 45-106 - Prospectus and Registration Exemptions and has
delivered to Seller together with this Agreement a fully executed Certificate of
Accredited Investor set out as Appendix B hereto;
 
(d) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Securities;
 
(e) the Securities issued hereunder are subject to resale restrictions under
applicable securities legislation. Canadian Buyer agrees not to resell and not
to cause any purchaser of Securities to resell the Securities in Canada or to
any Canadian person for a period of at least four months following the Closing
Date, or for such period as is prescribed by applicable securities laws,
whichever is longer, and to file all required reports of the resale of the
Securities as may be required by applicable securities laws within the time
periods prescribed;
 
(f) the certificates representing the Securities will bear the legend set forth
in Section 4.9;
 
(g) Canadian Buyer has not received or been provided with a prospectus, offering
memorandum or sales or advertising literature and Canadian Buyer’s decision to
purchase the Securities was not based upon and Canadian Buyer has not relied
upon any verbal or written representations as to fact made by Seller or any
other person but that Canadian Buyer’s decision was based upon the information
about Seller which is publicly available;
 
(h) no person has made any written or oral representations:
 
(i) that any person will resell or repurchase the Securities;
 
(ii) that any person will refund the aggregate Purchase Price for the
Securities; or
 

--------------------------------------------------------------------------------


 
(iii) as to the future price or value of the Securities;
 
(i) Canadian Buyer is not purchasing the Securities with knowledge of material
information concerning Seller which has not been generally disclosed;
 
(j) Canadian Buyer’s purchase of the Securities has not been made through or as
a result of, and the distribution of the Securities is not being accompanied by,
an advertisement, including in electronic display, or general solicitation;
 
(k) Seller is relying on an exemption from the requirement to provide Canadian
Buyer with a prospectus under applicable securities laws and, as a consequence
of acquiring the Securities pursuant to such exemption, certain protections,
rights and remedies provided by applicable securities laws, including statutory
rights of rescission or damages, may not be available to Canadian Buyer
(depending on the jurisdiction in which Canadian Buyer resides);
 
(l) Canadian Buyer has been advised to consult its own legal advisors with
respect to trading in the Securities and with respect to resale restrictions
imposed thereon by applicable securities laws;
 
(m) Canadian Buyer is solely responsible (and Seller is not in any way
responsible) for compliance with applicable resale restrictions under applicable
securities laws;
 
(n) to Canadian Buyer’s knowledge, none of the funds being used to purchase the
Securities are proceeds obtained or derived directly or indirectly as a result
of illegal activity;
 
(o) Canadian Buyer is not and any beneficial purchaser for whom Canadian Buyer
is contracting hereunder is not a promoter of Seller within the meaning of
applicable securities laws;
 
(p) in order to comply with Canadian legislation aimed at the prevention of
money laundering, Seller may require additional information concerning investors
from time to time, and Canadian Buyer agrees to provide all such information.
Canadian Buyer further acknowledges that if, as a result of any information or
other matter which comes to Seller’s attention, any director, officer or
employee of Seller, or its professional advisers, knows or suspects that a
Canadian Buyer is engaged in money laundering, such person is required to report
such information or other matter to the Financial Transactions and Reports
Analysis Centre of Canada and such report shall not be treated as a breach of
any restriction upon the disclosure of information imposed by Canadian law or
otherwise; and
 
(q) if Canadian Buyer is resident in the Province of Ontario, Seller is required
to file an Authorization of Indirect Collection of Personal Information for
Distributions in Ontario, which contains Canadian Buyer’s personal information
and details of the sale of the Common Stock and Warrants. Canadian Buyer is
hereby notified: (i) of the delivery to the Ontario Securities Commission of
Canadian Buyer’s full name, residential address and telephone number; (ii) that
this information is being collected indirectly by the Ontario Securities
Commission under the authority granted to it in securities legislation; (iii)
that this information is being collected for the purposes of the administration
and enforcement of the securities legislation of Ontario; and (iv) that the
public official set out below can answer questions about the Ontario Securities
Commission’s indirect collection of the information. By signing this Agreement,
Canadian Buyer hereby authorizes the indirect collection of the information by
the Ontario Securities Commission.
 

--------------------------------------------------------------------------------


 
Ontario Securities Commission
Suite 1903, Box 5520 Queen Street West
Toronto, Ontario M5H 3S8


Telephone: (416) 593-3682
Facsimile: (416) 593-8252


Public official contact regarding indirect collection of information:
Administrative Assistant to the Director of Corporate Finance


Telephone: (416) 593-8086
 

--------------------------------------------------------------------------------


 